Citation Nr: 1447690	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-04 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected Meniere's syndrome prior to January 30, 2012.

2. Entitlement to a rating in excess of 30 percent for service-connected Meniere's syndrome with vertigo, hearing loss, and tinnitus, since January 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to October 2008.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for Meniere's syndrome and assigned the same an initial 10 percent rating. 

By a May 2014 Decision Review Officer (DRO) decision, the rating assigned to the Veteran's Meniere's syndrome was increased to 30 percent, effective January 30, 2012. As the 30 percent rating is less than the maximum available rating, and there remains a period of time during which the 30 percent rating was not in place, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a September 2014 Informal Hearing Presentation (IHP).


FINDINGS OF FACT

1. Prior to January 30, 2012, the Veteran's service-connected Meniere's syndrome was manifested by vertigo, nausea, and decreased right-ear hearing loss, without hearing loss that met the VA requirements for consideration as a disability or 
occasional staggering. 

2. Since January 30, 2012, the Veteran's service-connected Meniere's syndrome is manifested by vertigo, nausea, right-ear fullness, and right-ear hearing loss that meets the VA requirements for consideration as a disability, and tinnitus, without a cerebellar gait. 



CONCLUSIONS OF LAW

1. Prior to January 30, 2012, the criteria for an initial rating in excess of 10 percent for service-connected Meniere's syndrome were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.7, 4.21, 4.85, 4.87 Diagnostic Codes (DC) 6100, 6260, 6204, 6205 (2013).

2. Since January 30, 2012, the criteria for a rating in excess of 30 percent for service-connected Meniere's syndrome with vertigo, hearing loss, and tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.7, 4.21, 4.85, 4.87 DCs 6100, 6260, 6204, 6205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in September 2008 and January 2012. The examiner, in September 2008, reviewed the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The examiner, in January 2012, considered the Veteran's history and lay reports and described his disability in sufficient detail. As the current severity of the Veteran's disability was at issue at the time of the January 2012 VA examination, conducted by a private provider arranged through the American Embassy in Spain, review of the claims file was not required. 

In this regard, the Board notes that the Veteran's representative, in a September 2014 IHP, asserted that the January 2012 VA examination was inadequate because the Veteran did not present with vertigo or nystagmus at the time of the examination. Over the course of the appeal, the Veteran has described his vertigo as both instantaneous and momentary and as lasting two to three days. Significantly, as will be discussed below, the Board does not argue that the Veteran has vertigo. It does not appear that he has ever reported or presented with visual symptoms of his disability, including nystagmus. The fact that he did not present for examination with vertigo is not negative evidence in the current appeal. 

Some disorders, by their very nature, sometimes have a history of remission and recurrence, and the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time). However, in Voerth v. West, the U.S. Court of Appeals for Veterans Claims (Court) found Ardison inapplicable where the veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up). 

In this case, the Board finds that the Veteran has offered competent and credible evidence as to his vertigo and there is no indication that he experiences periods of remission and recurrence such that his disability requires consideration of whether it is in an inactive or active phase on examination. As noted above, the Veteran reported his vertigo as occurring both instantaneously and momentarily and as lasting two to three days. There is no indication that the Veteran's disability affects his earning capacity or lasts more than a few days. The Board thus finds that the January 2012 VA examination is adequate for rating purposes.

The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file. Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained. Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when assigning a disability evaluation. 38 C.F.R. § 4.1. In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, on appeal is the initial assignment and subsequent staged rating, and the severity of the disability is thus to be considered during the period from the initial assignment of the 10 percent rating, October 16, 2008, to the present. Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. 

By the January 2009 rating decision on appeal, the Veteran's Meniere's syndrome was initially rated as 10 percent disabling, October 16, 2008, the day after he was discharged from service. At that time, the Veteran's disability was captioned as Meniere's syndrome and rated under DC 6205-6204, contemplating Meniere's syndrome and peripheral vestibular disorder, respectively. 38 C.F.R. § 4.87, DC 6204, 6205. By a May 2014 DRO rating decision, the rating was increased to 30 percent, effective January 30, 2012. At that time, the Veteran's disability was captioned as Meniere's syndrome with vertigo, hearing loss, and tinnitus and rated under DC 6205. Id. 

Under DC 6204, contemplating peripheral vestibular disorders, a 10 percent rating is warranted for manifestation of occasional dizziness, and a maximum 30 percent rating is warranted when there is dizziness and occasional staggering. 38 C.F.R.       § 4.87, DC 6204. A note provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code. Hearing impairment or suppuration shall be separately rated and combined. Id.

Under DC 6205, contemplating Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus and a 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus. A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 38 C.F.R. § 4.87, DC 6205. A note provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo as a peripheral vestibular disorder, hearing impairment, and tinnitus, whichever method results in a higher overall evaluation. But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205 is inappropriate. Id.
According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second). Id. The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing. An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations are to be conducted without the use of hearing aids. Id.

Under DC 6260, contemplating tinnitus, a maximum 10 percent rating is warranted for tinnitus. 38 C.F.R. § 4.87, DC 6260. DC 6260 limits a veteran to a single disability rating of no more than 10 percent, regardless of whether the tinnitus is unilateral or bilateral. See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

On VA examination in September 2008, the Veteran reported that he had his first episode of Meniere's syndrome in 2003, and within two days of such, he had fullness in his right ear, with some diminished hearing and spinning vertigo with nausea that required him to have to hold on to support in order to prevent falling. He reported that his symptoms were episodic and lasted two to three days at a time. He reported various treatments over the years, and asserted that his recent medication extended the period of time between episodes and lessened the severe dizziness. He complained of progressive and fluctuating hearing loss in the right ear. He reported that the avoidance of sodium and caffeine improved his symptoms. Physical examination, including standing, was unremarkable. Hallpike testing was negative. He was diagnosed with Meniere's syndrome; however, the examiner noted that testing had not been completed in order to diagnose vestibular dysfunction. 

On VA audiological examination in September 2008, the Veteran reported functional impairment due to hearing loss and tinnitus affecting interpersonal communication and daily recreational activities. He complained of subjective, moderate, constant tinnitus, bilaterally. Objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 25, 10, 10, 5, 10, and for the left ear were 0, 0, 0, 0, 5, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech recognition ability was 96 percent in the right ear and 100 percent in the left ear. Without auditory thresholds in the specified frequencies of 40 decibels or greater, auditory thresholds in at least three of those frequencies of 26 decibels or greater, or speech recognition scores of less than 94 percent, the Veteran's bilateral hearing acuity did not meet the VA requirements for consideration as a disability. 38 C.F.R. § 3.385.

The Veteran, in his September 2009 Notice of Disagreement (NOD), asserted that while the use of prescription medication had decreased his episodes of dizziness, the VA examiner in September 2008 did not research or query the Veteran as to the frequency of his remaining episodes or the continuing effect his Meniere's syndrome had on his daily life. He asserted that he experienced severe episodes of dizziness and nausea ranging from once each month to once a week. He reported that: loud noises, such as gunfire, slamming doors, and fireworks, caused instantaneous but momentary dizziness; that he had to sleep on his back with his head looking directly towards the ceiling to avoid dizziness and equilibrium problems; that any circular motion from playground equipment, slow porch swings, or spinning children caused severe dizziness and sickness; and that wind from open windows while traveling in vehicles caused severe dizziness and sickness. 

In a February 2010 statement, the Veteran asserted that a 30 percent rating under DC 6204, for peripheral vestibular disorder, for dizziness and occasional staggering was warranted, or that a 60 percent rating under DC 6205 for Meniere's syndrome for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, was warranted.

On VA examination on January 30, 2012, conducted by a private provider arranged through the American Embassy in Spain, the physician noted the Veteran's history to include attacks of vertigo, tinnitus, and fullness. The physician reported that the Veteran's last attack of vertigo was in 2009, and that he actually had slight dizziness with head movement that lasted a few seconds. Physical examination was unremarkable, and there was no vertigo or nystagmus during testing. The Veteran had a normal gait. The physician reported that the Veteran's disability did not impact his ability to work and concluded that the Veteran had Meniere's syndrome with attacks of vertigo that were impossible to predict. The physician noted that a surgery to destroy the labyrinth is only necessary when the crises are so frequent that they produce severe difficulties in the normal life, and that the surgery only suppresses dizziness symptoms, without alleviation of hearing loss or tinnitus. The physician reported that the Veteran did not require treatment and that he only had to restrict salt in his diet and lead a healthy life. 

On January 30, 2012, the physician noted that the Veteran presented with hearing impairment with vertigo, with puretone thresholds, in decibels, for the right ear of 35 at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear of 5, 5, 5, 5, 5, at 500, 1000, 2000, 3000, and 4000 Hertz. Speech recognition ability was 90 percent in the right ear and 100 percent in the left ear. With auditory thresholds in at least three of the specified frequencies of 26 decibels or greater, the Veteran's right-ear hearing acuity meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385. However, without auditory thresholds in the specified frequencies of 40 decibels or greater, auditory thresholds in at least three of those frequencies of 26 decibels or greater, or speech recognition scores of less than 94 percent, the Veteran's left-ear hearing acuity does not meet the VA requirements for consideration as a disability. Id.

In a September 2014 IHP, the Veteran's representative asserted that the Veteran suffers bouts of dizziness sometimes as often as every week and that with any dizziness there would be present gait issues.  

Under DC 6204, without evidence of dizziness and occasional staggering, a rating in excess of 10 percent, the maximum 30 percent rating, is not warranted. 38 C.F.R. § 4.87, DC 6204. The Veteran did not report staggering or any gait problems over the course of the appeal. The Veteran, in his September 2009 NOD specifically described his disability, to include episodes of dizziness and nausea or sickness. He described the ways in which he avoided such episodes. He did not describe staggering or any gait or walking problems. He did not present on VA examination in September 2008 with any gait abnormalities or complaints of current staggering. The frequency with which the Veteran experiences dizziness is not argued and is not relevant, as the 30 percent rating, the next higher rating and the maximum rating under DC 6204, requires occasional staggering. Id. 

Thus, without evidence of occasional staggering, or in this case, any staggering, DC 6204 may not serve as a basis for an initial rating in excess of 10 percent for service-connected Meniere's syndrome prior to January 30, 2012, and as the Veteran is already in receipt of a 30 percent rating as of January 30, 2012, and DC 6204 provides only a maximum rating of 30 percent, DC 6204 may also not serve as a basis for a rating in excess of 30 percent for service-connected Meniere's syndrome with vertigo, hearing loss, and tinnitus, since January 30, 2012. 

The Board notes that the Veteran did report, on VA examination in September 2008, that in 2003, two days after his diagnosis of Meniere's syndrome, he had to hold on to support in order to prevent falling; such occurred in 2003, five years prior to the current appellate period that began on October 16, 2008, as discussed above, and is not relevant evidence in the current appeal.

Under DC 6205, prior to January 30, 2012, without evidence of hearing impairment with vertigo less than once a month, with or without tinnitus, a rating in excess of 10 percent, a 30 percent rating, is not warranted. 38 C.F.R. § 4.87, DC 6205. Significantly, the Veteran did not demonstrate hearing impairment on VA examination in September 2008, as the results of his audiometric testing did not reveal bilateral hearing acuity severe enough to be considered a disability for VA purposes. 38 C.F.R. § 3.385. Prior to January 30, 2012, the Veteran may have experienced episodes of vertigo more often than once a month, as well as tinnitus; however, he did not have hearing impairment, as is required by DC 6205 for a 30 percent rating. 38 C.F.R. § 4.87, DC 6205. As all ratings under DC 6205 require hearing impairment, and prior to January 30, 2012, there was no evidence of such, DC 6205 may not serve as a basis for an initial rating in excess of 10 percent for service-connected Meniere's syndrome prior to January 30, 2012. 

Under DC 6205, since January 30, 2012, without evidence of hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, a rating in excess of 30 percent, a 60 percent rating, is not warranted. 38 C.F.R. § 4.87, DC 6205. As discussed above, the Veteran did not report any gait problems over the course of the appeal. He did not present on VA examination in January 2012 with any gait abnormalities. The frequency with which the Veteran experiences attacks of vertigo is not argued and is not relevant, as the 60 percent rating, the next higher rating under DC 6205, as well as the 100 percent rating under DC 6205, require a cerebellar gait. Id. 

As to the periods prior to and since January 30, 2012, the Board has considered the September 2014 assertions of the Veteran's representative that with any dizziness there would be present gait issues. Again, there is no evidence that the Veteran has experienced gait issues, either staggering or a cerebellar gait. While the Veteran is competent to report staggering, he has not done so. Layno, 6 Vet. App. 465, 470. While the Veteran's representative would be competent to report that he has witnessed the Veteran stagger, he did not assert such. Id. The Veteran's representative has offered no basis for his conclusion that with any dizziness there would be gait issues. Also, there is no indication that the Veteran or his representative possess the experience, knowledge or skill, and are therefore unable to offer probative evidence, to diagnose a cerebellar gait. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Also as to the periods prior to and since January 30, 2012, the Board has also considered the September 2014 assertions of the Veteran's representative that appear to argue that the Veteran is entitled to higher ratings, in this case, a 30 percent rating under DC 6204 prior to January 30, 2012, or a 60 percent rating under DC 6205 prior to January 30, 2012, despite not demonstrating occasional staggering or a cerebellar gait, respectively. It appears that he argues that a showing of all findings contemplated by the rating criteria is not required. Indeed, the Board is aware that in view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 38 C.F.R. § 4.21. 

It is significant that in this case, as to DC 6204, the rating criteria contemplate dizziness and the only symptoms that differentiate the 10 percent rating and the maximum 30 percent rating are dizziness as opposed to occasional dizziness and occasional staggering. 38 C.F.R. § 4.87, DC 6204. Thus, occasional staggering is indeed required for a 30 percent rating. As to DC 6205, the rating criteria contemplate, with or without tinnitus, hearing impairment with attacks of vertigo for a 30 percent rating and the only symptoms that differentiate the 30 percent rating from the 60 percent and 100 percent ratings are more frequent attacks of vertigo and a cerebellar gait. 38 C.F.R. § 4.87, DC 6205. Thus, a cerebellar gait is indeed required for a 60 percent or 100 percent rating. To award the Veteran higher ratings solely based on the frequency of his attacks of vertigo ignores the rating criteria that provide higher ratings for more severe disability, disability that incudes gait abnormalities. Without occasional staggering or a cerebellar gait, and only more frequent vertigo, the Board finds that the Veteran's symptoms of Meniere's syndrome do not more closely approximate the symptoms considered in the next higher ratings prior to an since January 30, 2012. 

Pursuant to a note following DC 6205, the Board has considered whether rating the Veteran's vertigo, hearing impairment, and tinnitus separately would result in a higher evaluation. 38 C.F.R. § 4.87, DC 6205. Prior to January 30, 2012, the Veteran's Meniere's syndrome was rated as 10 percent disabling under DC 6204, and a separate 10 percent rating was awarded for bilateral tinnitus under DC 6260, deemed related to in-service acoustic trauma. As discussed above, he did not have hearing acuity in either ear severe enough to be considered a disability for VA purposes and DC 6205, requiring hearing impairment was not applicable. The separate 10 percent ratings under DCs 6204 and 6260 are thus the maximum ratings available prior to January 30, 2012.  

Since January 30, 2012, the Veteran's Meniere's syndrome with vertigo, hearing loss, and tinnitus is rated as 30 percent disabling under DC 6205, without separate evaluations for tinnitus, now deemed a part of Meniere's syndrome as opposed to in-service acoustic trauma, or hearing impairment. As discussed above, the Veteran has right-ear hearing acuity severe enough to be considered a disability for VA purposes as of January 30, 2012.

The Veteran's left-ear hearing impairment is presumed to be Level I for the purpose of determining the percentage evaluation from Table VII, as that ear is not service connected. See 38 C.F.R. § 4.85(f); 38 C.F.R. § 3.383. A non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non-service-connected ear meets the provisions of 38 C.F.R. § 3.385. Those criteria are not met here. Also, as the Veteran has not demonstrated right-ear hearing acuity including puretone thresholds, in decibels, of 55 or more at any of the specified frequencies, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels of more at 2000 Hertz, the criteria contemplating exceptional patterns of hearing impairment are not applicable. 38 C.F.R. § 4.86. 

Objective findings on VA examination on January 30, 2012, revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 35 at 500, 1000, 2000, 3000, and 4000 Hertz, each, the average puretone threshold was 35, and his speech recognition ability was 90 percent. Under the Rating Schedule, the Veteran's right-ear hearing impairment is manifested by Level II hearing acuity. 38 C.F.R.      § 4.85, Table VI, DC 6100. Using Table VII, with Level II hearing acuity in the right ear and considering Level I hearing acuity in the left ear, the result is a noncompensable, or a zero percent, rating for right-ear hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100.

Thus, if the Board were to rate the Veteran's vertigo, hearing impairment, and tinnitus separately, as of January 30, 2012, he would be assigned a 10 percent rating under DC 6260 for tinnitus, the maximum available rating for tinnitus, a noncompensable, or zero percent, rating for right-ear hearing loss under DC 6100, and a 10 percent rating under DC 6204 for vertigo. His 30 percent rating as of January 30, 2012, under DC 6205 is clearly a better benefit. 

Given the evidence of record, the Board finds that the negative evidence outweighs the positive evidence as to whether the Veteran is entitled to an initial rating in excess of 10 percent for service-connected Meniere's syndrome prior to January 30, 2012, and a rating in excess of 10 percent for service-connected Meniere's syndrome with vertigo, hearing loss, and tinnitus, since January 30, 2012. As discussed above, both DC 6204 and 6205, the only applicable rating criteria, require staggering or a cerebellar gait, respectively, for increased ratings. 38 C.F.R. § 4.87, DC 6204, 6205. The Veteran has shown neither. Also as discussed above, separate ratings as of January 30, 2012, pursuant to DC 6205, are not more advantageous to the Veteran. Accordingly, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.                 § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran has consistently reported dizziness and nausea, and right-ear fullness as of January 30, 2012; and nausea and right-ear fullness are not contemplated by the rating criteria. However, while the Veteran has described having to avoid loud noises, circular movements, and open windows in vehicles, and has to sleep on his side; there is no evidence or assertion of an exceptional or unusual disability picture. the VA examiner, in September 2008, during VA audiological examination, reported that the Veteran's functional impairment from hearing loss and tinnitus, part of his Meniere's syndrome, related to interpersonal communications and participating in recreational activities. The examiner in January 2012 reported that the Veteran's disability did not have an impact on his ability to work. There is thus no evidence or assertion of marked interference with employment and any period of hospitalization. Thus, referral for consideration of extraschedular rating is not warranted. 

A total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Board finds that a claim for a TDIU is not raised by the record. Specifically, as noted immediately above, the VA examiner, in September 2008, during VA audiological examination, reported that the Veteran's functional impairment from hearing loss and tinnitus, part of his Meniere's syndrome, related to interpersonal communications and participating in recreational activities. The examiner in January 2012 reported that the Veteran's disability did not have an impact on his ability to work. The Veteran has not asserted otherwise. Therefore, the Board finds that no further consideration of a TDIU is warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial rating in excess of 10 percent for service-connected Meniere's syndrome prior to January 30, 2012, is denied.

A rating in excess of 30 percent for service-connected Meniere's syndrome with vertigo, hearing loss, and tinnitus, since January 30, 2012, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


